Pottle, J.
The accused was tried for hog stealing. The evidence strongly tended to show that he acquired and held possession of the hog under an honest claim of right. Under no view of the evidence was a conviction of the statutory offense of hog stealing authorized, even if the accused could properly have been found guilty of taking and carrying away the carcass of a hog belonging to the prosecutor, with intent to steal the same. The ease is similar upon its facts to that of Moses v. State, 8 Ga. App, 446 (69 S. E. 575), and is in principle controlled by that decision. Judgment reversed.